PER CURIAM:
Charmaine L. Anderson appeals from the district court’s orders dismissing her employment discrimination complaint, denying her Fed.R.Civ.P. 59 motion for reconsideration, and denying her subsequent motion to alter or amend judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. Anderson v. Jacho, No. 8-11-cv-01370-JFM (D.Md. Jan. 11, 2013). In addition, we note that Anderson has waived certain claims by failing to raise them in her informal brief, see Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir.2009), and has waived other claims by raising them for the first time on appeal. See Muth v. United States, 1 F.3d 246, 250 (4th Cir.1993). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.